Exhibit 10.9

***CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED

WITH THE COMMISSION***

AMENDMENT ONE TO PHOTOVOLTAIC MODULE

MASTER SUPPLY AGREEMENT

THIS AMENDMENT ONE TO PHOTOVOLTAIC MODULE MASTER SUPPLY AGREEMENT (the
“Amendment”) is entered into as of the      day of June, 2006 (the “Effective
Date”) by and between Evergreen Solar, Inc. (“Evergreen”) and PowerLight
Corporation and PowerLight Systems AG (collectively, “PowerLight”), collectively
(the “Parties”).

WHEREAS, the Parties entered into the Photovoltaic Module Master Supply
Agreement on November 3, 2005 (the “Original Supply Agreement”);

WHEREAS, the Parties desire to amend the Original Supply Agreement as set forth
below;

THEREFORE, in consideration of the mutual promises contained in this Amendment,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1. In Section 8:

 

  a. Section 8(b) is hereby deleted and replaced by the following:

(b) Reasonableness Standard. The reference to Evergreen’s “sole judgment” in
Schedule 3 shall be replaced with Evergreen’s “reasonable judgment”.

 

  b. The first two sentences of Section 8(c) are hereby deleted and replaced by
the following:

“The limitations in Schedule 3 regarding transportation costs for return of
modules and costs associated with the installation, removal, or reinstallation
of PV Modules shall remain in effect except in the event of a Pervasive and
Systemic Failure. In the event of a Pervasive and Systemic Failure in the PV
Module(s), the following shall apply:”

 

-1-

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

c. All references in Section 8(c) of the Original Supply Agreement to “Section
8(e)” shall be replaced with “Section 8(c).”

d. Section 8 of the Original Supply Agreement shall remain unaffected except as
set forth in Section 1 of this Amendment.

 

2. In Section 15(a) of the Original Supply Agreement

Replace “an early termination fee of ***” with:

“an early termination fee of ***”

Replace “the *** termination fee” with:

“the *** termination fee”

 

3. In Schedule 1 to the Original Supply Agreement:

Replace the entire Schedule 1 with the following:

Firm Commitment Quantities:

Product 1 PV Modules (identified below): Firm commitment quantities are stated
in the table below. To the extent new products generally become available to
Evergreen customers (“New PV Modules”), PowerLight may in its discretion elect
to order Product 1 or such New PV Modules to fulfill the following commitments:

 

Delivery Period

   Q3+Q4 2006   2007   2008

Firm Quantity (MWp)

   ***   ***   ***

Firm Commitment Pricing:

The pricing applicable to all PV Modules through 2008 is stated in the table
below:

 

Pricing

   Q2 2006   Q3-Q4
2006   Q1 2007   Q2-Q4
2007   2008

USD $/Wp** (North America)

   ***   ***   ***   ***   ***

Euro €/Wp (Europe)

   ***   ***   ***   ***   ***

USD $/Wp** (Asia)

   ***   ***   ***   ***   ***

PV Modules are not available for purchase, distribution or sale by Purchaser in
the respective territory and periods designated with “N/A” in the above table.

All quarters stated on this Schedule 1 (Q1-Q4) are calendar quarters.

 

2

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

** Frameless PV Modules and Pricing: The Parties will make reasonable good faith
efforts to facilitate Evergreen’s manufacture of frameless PV Modules (“Product
2” below) to be compatible with PowerGuard® and available for shipment by
January 1, 2007 (or earlier if Evergreen can, using commercially reasonable
efforts, accelerate the date of such availability). For 2007, the price of the
frameless PV Module will be the same as the framed PV Module. For 2008 and
subsequent years, frameless (including junction box and quick connects) pricing
for Product 2 or New PV Modules is equal to the framed price ***, as applicable.
The shipping terms applicable to frameless PV Modules shall be Ex-works (EXW)
(Incoterms 2000) Evergreen manufacturing facilities in Malboro, Massachusetts,
regardless of the actual factory production location. PowerLight may request
new, customized PV Modules for a price mutually agreed; provided that the prices
stated above are valid for PowerLight’s current product applications for roof
systems, ground systems and parking systems, excluding SunTile™. Notwithstanding
the above-stated obligation to make good faith efforts, Evergreen shall have no
obligation to supply Product 2 under this Agreement.

Penalties/Liquidated Damages: The parties recognize and agree that, in the event
of breach by either party of the promises contained herein regarding quantity
and price commitments, the damages suffered by the non-breaching party would be
difficult to assess, and the liquidated damages set forth herein represent a
reasonable assessment of the potential damage to the non-breaching party.

Evergreen’s Failure to Meet Quantity Commitments: In any calendar year in which
Evergreen fails to deliver the aggregate quantities required for such year as
set forth in this Schedule 1 above (as adjusted from time to time pursuant to
Section 3(c) of the Agreement), Evergreen shall, no later than sixty (60) days
following Evergreen’s receipt of PowerLight’s written demand for such payment,
pay liquidated damages to PowerLight in the amount of *** per kilowatt of
shortfall. In addition to the foregoing liquidated damages, if any, in any
quarter in which Evergreen fails to deliver the aggregate quantities required
for such quarter under Section 3(b) of the Agreement, Evergreen shall, no later
than sixty (60) days following Evergreen’s receipt of PowerLight’s written
demand for such payment, pay liquidated damages to PowerLight in the amount of
*** per kilowatt of shortfall; provided that the maximum number of kilowatts
included in such shortfall calculation shall be no more than *** of the
aggregate kilowatt quantity required for the applicable year.

PowerLight’s Failure to Meet Quantity Commitments: In any calendar year for
which PowerLight fails to take delivery of the quantities required for such year
as set forth in this Schedule 1 above (as adjusted from tune to time pursuant to
Section 3(c) of the Agreement), PowerLight shall, no later than sixty (60) days
following PowerLight’s receipt of Evergreen’s written demand for such payment,
pay liquidated damages to Evergreen in the amount of *** per kilowatt of
shortfall. In addition to the foregoing liquidated damages, if any, in any
quarter in which PowerLight fails to take delivery of the aggregate quantities
required for such quarter under Section 3(b) of the Agreement, PowerLight shall,
no later than sixty (60) days following PowerLight’s receipt of Evergreen’s
written demand for such payment, pay liquidated damages to Evergreen in the
amount of *** per kilowatt of shortfall; provided that the maximum number of
kilowatts included in such shortfall calculation shall be no more than *** of
the aggregate kilowatt quantity required for the applicable year.

 

3

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

Product 1 (currently Spruce Series) PV Module Description/Specifications:

 

  •  

Configuration: 150.5mm x 81mm cell; 6 x 18 configuration; currently 170 Wp to
200 Wp class module. PV Modules shall be constructed with cells that represent
nominally the center of the then current distribution, which is expected to
increase over the Agreement’s delivery period.

 

  •  

Compatibility: All framed PV Modules will be compatible with PowerLight’s
product applications for current roof systems, ground systems and parking
systems, excluding PowerGuard® and SunTile™. Product 1 frame to specifically
accommodate center mounting on PowerLight applications such as PowerTracker.

 

  •  

Module Rated Minimum Power, Tolerance and Efficiency: Module efficiency for
Spruce Series or equivalent Products will be greater than 12% in 2006, 2007 and
2008, and reasonable commercial efforts will be made to result in efficiency
greater than 13% in 2009.

 

  •  

Safety and quality certifications: Safety and quality certifications shall be as
follows: North America: UL 1703, 600 V maximum system voltage, minimum Class C
fire rating; Europe and Asia: IEC 1215, TUV Safety Class II, CE, 1000 VDC
maximum system voltage. Evidence of certification of the foregoing shall be
provided to PowerLight prior to its issuance of the first Purchase Order.

 

  •  

PV Module Lot Average Power: All PV Modules shall be - 2 % to +4% of nominal
rated power on individual units. Average power over four (4) container
quantities shall meet or exceed nameplate power rating. Evergreen and PowerLight
shall make good faith efforts to collaborate on methodology to address potential
shortfalls in average PV Module Lot power.

 

  •  

Cables, Frame Grounding, Glass: Cables will be standard MC or accepted
equivalent, and frame grounding holes will be located on the side of the module
frame. Glass will be non-glare, rolled type.

 

  •  

Additional Descriptions/Specifications/QA: Additional specifications and quality
control documents applicable to PV Modules shall be mutually agreed by the
Parties as soon as practicable following the Effective Date.

Product 2 Frameless PV Module (currently Spruce) Description/Specifications:

 

  •  

Terminology: Evergreen may also refer to a Frameless PV Modules as a “Laminate”
in any relevant accompanying documentation.

 

  •  

Configuration: 150.5mm x 81mm cell: 6x18 configuration; currently 180Wp or 190
Wp class module. Frameless PV Modules shall be constructed with cells that

 

4

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

 

represent nominally the center of the then current distribution, which is
expected to increase over the agreement’s delivery period.

 

  •  

Compatibility: Frameless PV Modules will be compatible with PowerGuard®.

 

  •  

Frameless Module Rated Minimum Power, Tolerance and Efficiency: Evergreen will
ensure that products supplied to PowerLight are products within the range of all
Spruce technology family products sold in the United States, Europe and Asia;
provided, however, that in no event shall any Frameless PV Module Efficiency be
below 12.0%.

 

  •  

Safety and quality certifications shall be as follows: Evergreen will deliver
the product to PowerLight as a UL Recognized component. Evidence of
certification of the foregoing shall be provided to PowerLight prior to its
issuance of the first Purchase Order.

 

  •  

PV Module Lot Average Power: All Frameless PV Modules shall be -2% to +4% of
nominal rated power on individual units. Average power over four (4) container
quantities shall meet or exceed nameplate power rating. Evergreen and PowerLight
shall make good faith efforts to collaborate on methodology to address potential
shortfalls in average PV Module lot power.

 

  •  

Additional Descriptions/Specifications/QA: Additional specifications and quality
control documents applicable to Frameless PV Modules shall be mutually agreed by
the Parties as soon as practicable following the Effective Date.

Custom PV Modules for New Home Developer Market: Evergreen and PowerLight may by
mutual agreement develop a frameless photovoltaic module that is intended for
PowerLight’s SunTile™ application for the new home developer market. In the
event the parties agree upon the terms governing sales of such modules from
Evergreen to PowerLight, including but not limited specifications, pricing,
module power and other terms, orders of such modules shall be credited against
the firm commitment quantity obligations of the parties set forth above on this
Schedule 1.

 

4. In Schedule 3 to the Original Supply Agreement:

Replace the entire Schedule 3 with the following:

The current form of Evergreen’s standard warranty, attached hereto as Exhibit A.

5. Except as otherwise specified, all terms used in this Amendment have the same
meaning as such terms have in the Original Supply Agreement. Except as
specifically set forth in this Amendment, the relationship between the Parties
with respect to the subject matter of the Original Supply Agreement continues to
be governed by the terms of the Original Supply Agreement, the

 

5

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

provisions of which remain in full force and effect. In the event of a conflict
between the terms of the Original Supply Agreement and the terms of this
Amendment, the terms of this Amendment control.

[The remainder of this page is intentionally left blank.]

 

6

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
Photovoltaic Module Master Supply Agreement by their respective duly authorized
officers.

 

EVERGREEN SOLAR, INC.     POWERLIGHT SYSTEMS AG By:   /s/ Richard Feldt     By:
  /s/ Marco Northland Title:   President & CEO     Title:   General Manager
Date:   6/29/06     Date:   6/29/06 POWERLIGHT CORPORATION     By:   /s/ Thomas
Dinwoodie       Title:   CEO       Date:   6/29/06      

EVERGREEN SOLAR

CEDAR LINE™ AND SPRUCE LINE™

PHOTOVOLTAIC MODULES LIMITED

WARRANTY

Limited Warranty:

Materials or Workmanship

Evergreen Solar warrants the modules to be free from defects in materials or
workmanship under normal application, installation, use, and service conditions.
If the product fails to conform to this warranty, then, for a period ending
twenty-four (24) months from date of sale to the original consumer purchaser,
Evergreen Solar will, at its option, either repair or replace the product or
refund the purchase price. The repair, replacement, or refund remedy shall be
the sole and exclusive remedy provided under this warranty.

Limited Warranty:

Power Output

Evergreen Solar warrants for a period of ten (10) years from the date of sale to
the original consumer purchaser that the power rating at Standard Test
Conditions will remain at 90% or greater of Evergreen Solar’s Minimum Specified
Power Rating. Evergreen Solar further warrants for a period of twenty-five
(25) years from the date of sale to the original consumer purchaser that the
power rating at Standard Test Conditions will remain at 80% or greater of
Evergreen Solar’s Minimum Specified Power Rating. Evergreen Solar will, at its
option, repair or replace the product, refund the purchase price, or provide the
purchaser with additional modules to make up lost power, provided that such
degradation is determined to be due to defects in materials or workmanship under
normal installation, application, and use. The relevant Minimum Specified Power
Rating is defined in Evergreen Solar’s product data sheet at the time of
shipment. Standard Test Conditions are irradiance of 1000 W/m2, 25° C cell
temperature, and AM 1.5 light spectrum.

Limitations and Conditions

 

7

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  



--------------------------------------------------------------------------------

The remedy set forth in these limited warranties shall be the sole and exclusive
remedy provided under the extended term warranty, unless otherwise agreed by
Evergreen Solar in writing. In Germany, these limited warranties are neither a
“guarantee of the quality” of the module pursuant to §443 BGB (German Civil
Code) nor are they an “acceptance of a guarantee” pursuant to §276 BGB.

The limited warranties set forth herein do not apply to any module which in
Evergreen Solar’s sole judgment has been subjected to misuse, neglect, or
accident; has been damaged through abuse, alteration, improper installation or
application, or negligence in use, storage, transportation, or handling; or has
in any way been tampered with or repaired by anyone other than Evergreen Solar
or its agent. The limited warranties do not cover costs associated with module
installation, removal, testing, packaging, transportation, or reinstallation;
other costs associated with obtaining warranty service; or costs, lost revenues,
or lost profits associated with the performance or nonperformance of defective
modules.

Any modules repaired or replaced by Evergreen Solar under a warranty claim shall
be covered by the same warranties and original term as the first product
purchased under said claim. The term shall not be prolonged or reset from the
date of sale to the original consumer purchaser. Any replaced parts or products
become the property of Evergreen Solar.

These limited warranties apply only to the first end-user purchaser of the
modules or to any subsequent owners of the original building or site where the
modules were first installed.

The limited warranties set forth herein are expressly in lieu of and exclude all
other express or implied warranties, including but not limited to warranties of
merchantability and of fitness for particular purpose, use, or application and
all other obligations or liabilities on the part of Evergreen Solar, unless such
other warranties, obligations, or liabilities are expressly agreed to in writing
signed and approved by Evergreen Solar.

Evergreen Solar shall have no responsibility or liability whatsoever for damage
or injury to persons or property, or for other loss or injury resulting from any
cause whatsoever arising out of or related to the product, including, without
limitation, any defects in the module, or from use or installation. Under no
circumstances shall Evergreen Solar be liable for incidental, consequential, or
special damages, howsoever caused.

Evergreen Solar’s aggregate liability, if any, in damages or otherwise, shall
not exceed the payment, if any, received by seller for the unit of product or
service furnished or to be furnished, as the case may be, which is the subject
of claim or dispute.

Some jurisdictions do not allow limitations on implied warranties or the
exclusion or limitation of damages, so the above limitations or exclusions may
not apply to you. If a part, provision, or clause of terms and conditions of
sale, or the application thereof to any person or circumstance is held invalid,
void, or unenforceable, such holding shall not affect and leave all other parts,
provisions, clauses, or applications of terms and conditions remaining, and to
this end the terms and conditions shall be treated as severable.

This warranty gives you specific legal rights; and you may also have other
rights that vary from state to state and country to country. Neither party shall
be in any way responsible or liable to the other party, or to any third party,
arising out of nonperformance or delay in performance of the terms and
conditions of sale due to acts of God, war, riot, strikes, unavailability of
suitable and sufficient labor, and any unforeseen event beyond its control,
including, without limitations, any technological or physical event or condition
which is not reasonably known or understood at the time of sale.

Any claim or dispute regarding these warranties shall be governed by and
construed in accordance with the laws of the State of New York (US).

Obtaining Warranty Performance

If you feel you have a claim covered by warranty, you must promptly notify the
dealer who sold you the module of the claim. The dealer will give advice
handling the claim. If further assistance is required, write Evergreen Solar for
instructions.

The customer must submit a written claim, including adequate documentation of
module purchase, serial number, and product failure. Evergreen Solar will
determine in its sole judgment the adequacy of such claim. Evergreen Solar may
require that product subject to a claim be returned to the factory, at the
customer’s expense. If product is determined to be defective and is replaced but
is not returned to Evergreen Solar, then the customer must submit adequate
evidence that such product has been destroyed or recycled.

Note: This document may be provided in multiple languages. If there is a
conflict among versions, the English language version dominates

 

8

 

  

*** CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

  